Title: 14. A Bill for the Appointment of Clerks to the Governor and Council, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that the Governor and Council shall have power to appoint, from time to time, as they shall be wanting, a drawing clerk, a copying clerk, and a clerk of foreign correspondence, who shall each of them take an oath to be administered by any member of the board, to keep secret all such  matters as they shall direct them to keep secret: Which clerks shall be removable at their will.
